Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5, 8, 10, 12, 15, 17 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7 and 10-12 of USPN 10,790,809.  Specifically, claims 1 and 5 are seen to correspond with claims 1 (or 5) and 6, respectively, of '809.  Claims 8, 10 and 12 are seen to correspond with claims 1 (or 5), 6 and 7, respectively, of '809.  And claims 15, 17 and 19 are seen to correspond with claims 10-12, respectively, of '809.  Although the claims at issue are reworded, they are not patentably distinct from each other because they are materially indifferent from the corresponding '809 claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 7, 11, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by applicant's prior art Fig. 1.
Fig. 1 shows a CMOS signal path 80 (or 84) including an input coupled for receiving a data signal from a data terminal 70 (or 72); and a compensation circuit 98 coupled to a power supply rail 60 of the CMOS signal path for injecting a compensation current into the power supply rail each transition of the data signal as recited in claim 7.  Transitions of data signals would necessarily cause disturbances on the power supply rail which would necessarily be compensated by injections from the capacitor.
Further shown is a voltage regulator 52 coupled to the power supply rail of the CMOS signal path as recited in claim 11.
The described circuit performs the methods recited in claims 14 and 18.

Claims 1-4, 7-9, 11, 14-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frans et al. (WO 2009/065050).  See IDS filed 2/4/21.
Fig. 1 shows a CMOS signal path 103 including an input coupled for receiving a data signal from a data terminal Data; and a replica CMOS signal path 100 including an input coupled for receiving the data signal and an output Vreg providing a compensation current into a first power supply rail of the CMOS signal path each transition of the data signal as recited in claim 1.  The signal path is seen to be a CMOS signal path as indicated at paragraph [0026].  The replica signal path is seen to be a replica CMOS signal path as indicated at paragraph [0028].  
The CMOS signal path includes a plurality of serially coupled buffers or inverters as recited in claim 2.  Note that little weight is given to claim 2 because the claim is seen to be directed toward a conceptual aspect of the disclosure.  That is, claim 2 is understood to be directed toward inverters 134 
The replica CMOS signal path includes a plurality of serially coupled buffers or inverters 300 as recited in claim 3.  See Fig. 3 and paragraph [0028].
Further shown is a voltage regulator 115/110 coupled to the first power supply rail Vreg of the CMOS signal path 103 as recited in claim 4.
Claims 7-9 and 11 are anticipated for the reasons above.
The circuit as described performs the methods recited in claims 14-16 and 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Frans et al. (WO 2009/065050) in view of applicant's prior art Fig. 1.
Frans et al. do not appear to disclose a capacitor coupled between the first power supply rail of the CMOS signal path and a second power supply rail of the CMOS signal path as recited in claim 6.  Applicant's prior art Fig. 1 shows such a capacitor 98.  Those of ordinary skill in the art are plainly aware of the noise-reducing attributes of supply rail filter capacitors (also known as smoothing or bypass capacitors) and are intuitively motivated to minimize supply noise.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add a capacitor to the Frans et al. circuit as shown by applicant's Fig. 1 for the notoriously well-known benefit of reducing supply rail noise.  Moreover, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the effective filing date of the invention. Claim 6 is obvious.

Conclusion
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758.  The examiner can normally be reached on Mon-Thur.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
4



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849